  Case 1:14-cr-00005-RGA Document 35 Filed 11/01/18 Page 1 of 2 PageID #: 153



                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
               v.                            )       Criminal Action No. 14-05-RGA
                                             )
BRIAN D. BAILEY,                             )
                                             )
                      Defendant.             )


                JOINT MOTION TO SCHEDULE SENTENCING HEARING

      NOW COMES the parties, the United States of America, by and through its undersigned

attorneys (the “Government”), and the defendant, Brian D. Bailey (“Defendant”), by and through his

attorney, John Deckers, who move jointly to schedule a Sentencing Hearing in the above captioned

matter. The parties understand that the Court has availability to conduct the Sentencing Hearing on

Thursday, January 17, 2019, at 2:00 p.m. The parties respectfully request that the Court enter the

attached order to schedule the hearing on that date and time.


                                                     Respectfully Submitted,

                                                     DAVID C. WEISS

                                                     United States Attorney
                                                     District of Delaware

       /s/                                   By:            /s/
John Deckers                                         Robert F. Kravetz
Attorney for Defendant                               Jennifer L. Hall
                                                     Jamie M. McCall
                                                     Assistant United States Attorneys


Dated: November 1, 2018
  Case 1:14-cr-00005-RGA Document 35 Filed 11/01/18 Page 2 of 2 PageID #: 154



                            IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA,                  )
                                           )
                         Plaintiff,        )
               v.                          )       Criminal Action No. 14-05-RGA
                                           )
BRIAN D. BAILEY,                           )
                                           )
                         Defendant.        )

                                           ORDER


       WHEREAS, the parties filed a Joint Motion to Schedule Sentencing Hearing on November

1, 2018;

       WHEREAS, the parties requested that the Sentencing Hearing occur on Thursday, January

17, 2019, at 2:00 p.m.

      NOW THEREFORE, IT IS HEREBY ORDERED that:

      A Sentencing Hearing will be held on Thursday, January 17, 2019, at 2:00 p.m., in

Courtroom No. 6A on the 6th Floor, Boggs Federal Building, Wilmington, Delaware.



____________________________                             ________________________________
Date                                                     Hon. Richard G. Andrews
                                                         United States District Judge




                                               2
